Per Curiam.
On October 24, 1969 respondent, a member of the bar of this State, was convicted in the United States District Court for the District of New Jersey of wilfully failing to file Federal Income Tax returns for the years 1962 through 1966. A fine of $10,000 was imposed.
When the information was filed against him and during the years covered thereby, respondent was a judge of the Passaic County Court. His salary was subject to income tax withholding and the record indicates that for the years 1962 through 1965 most of the tax due was satisfied in that manner. The delinquent tax returns were filed about a year before the information, and the unpaid portions of the taxes *549due were remitted to the government. Upon filing, it developed that the withholding for the year 1966 overpaid the tax due by $44.
Polack resigned from the bench on October 30, 1969, and this Court suspended him from the practice of law on November 5, 1969. The resignation resulted in loss of a very substantial portion of the pension he would have received in a few years upon reaching 70 years of age.
In presenting the matter to us for consideration the Passaic County Ethics Committee expressed the view that sufficient discipline had been imposed. Although respondent’s conduct cannot be condoned, particularly since he was a member of the judiciary when the offenses occurred, he has now been suspended from the practice of law for over two and one-half years, which under the circumstances of the case does seem adequate, and in conformity with prior determinations of this Court. Cf. In re Knox, 58 N. J. 218 (1971); In re Kleinfeld, 58 N. J. 217 (1971); In re Vieser, 56 N. J. 60 (1970); In re Hartman, 54 N. J. 372 (1969); In re James, 26 N. J. 392 (1958); In re Wilson, 24 N. J. 277 (1957).
Accordingly, the order of suspension is terminated and respondent is restored to the practice of law.
For reinstatement—-Chief Justice Weintraub and Justices Jacobs, Eranois, Proctor, Hall, Schettino and Mountain—7.
Opposed—None.